Title: To James Madison from Elias Vander Horst, 3 May 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


3 May 1802, Bristol. Forwards copies of his last letters, which were sent by the Bristol packet via Boston, a letter from Rufus King, and newspapers. “The Season here continues remarkably fine for Vegetation,… in consequence of which, and the late favorable Harvest, the prices of all kinds of Provisions have fallen considerably.”
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p.



   
   Vander Horst to JM, 20 and 30 Mar. 1802.



   
   A full transcription of this document has been added to the digital edition.

